Citation Nr: 0706388	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-02 438A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a 
December 20, 1944 rating decision which denied service 
connection for psychoneurosis.

2. Entitlement to an effective date prior to January 26, 1973 
for a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

At the time of a reported medical survey in March 1944, it 
was indicated that the veteran had enlisted in September 1938 
and had had five years and eight months of active service 
with the Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 2005 letter, the Board noted that in 2001 the 
veteran had requested a hearing before a hearing officer at 
the RO in Seattle.  The RO subsequently scheduled the veteran 
for a hearing in January 2006.  A transcript of the hearing 
is associated with the claims file. 


ORDER TO VACATE

In the present claim, the Board issued a decision on the 
aforementioned issues on September 19, 2001.  In September 
and November 2001, the veteran filed motions for 
reconsideration which were denied by the Board in May and 
August 2002.  The veteran filed another motion for 
reconsideration in June 2004 which was denied in October 
2004.

As previously noted, in an October 2005 letter the Board 
noted that in 2001, prior to the Board's September 2001 
decision, the veteran requested a hearing before a hearing 
officer at the RO in Seattle.  The Board informed the veteran 
that if he appeared for a hearing, the September 2001 Board 
decision would be vacated and a new decision would be issued 
taking into consideration the hearing testimony.  The RO 
subsequently scheduled a January 2006 hearing, which the 
veteran attended.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

The Board concludes that as the hearing testimony was not 
reviewed prior to the promulgation of the September 2001 
Board decision, this decision should be vacated.  A separate 
decision will be entered addressing the issues on appeal.


ORDER

The September 19, 2001 Board decision addressing whether 
there was CUE in a December 20, 1944 rating decision, denying 
service connection for psychoneurosis, and entitlement to an 
effective date prior to January 26, 1973 for a total rating 
for compensation based upon individual unemployability is 
vacated.




	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



